Action for an injunction and an accounting, based on an alleged agreement pursuant to which the respondent corporation, when formed, was to have the exclusive right to distribute the products of appellant Awnair Corporation of America, within a certain territory. The appeal is from an order denying appellants’ motion to dismiss the complaint on the ground that it does not state facts sufficient to constitute a cause of action. (Rules Civ. Prac., rule 106, subd. 4.) Order reversed, with $10 costs and disbursements, and motion granted, with $10 costs, with leave to respondents to serve an amended complaint within 10 days after the entry of the order hereon. The contract, assuming any valid contract is pleaded, appears to have been one at will. By fair construction of the allegations of the complaint, the contract was terminated by the notice which appellant Awnair Corporation of America gave to the respondents that after a stated date it would not permit them to continue the distribution and exploitation of its products and that appellant Mitchell would be the distributor, that appellants Mitchell and Arrow-Awnair, Inc., have purported to act as distributors of the products, that appellant Awnair Corporation of America has refused to accept orders taken by the respondents, and that appellants are continuing to distribute and exploit the products to the exclusion of respondents. The complaint does not allege that anything is owing to the respondents for business done prior to the date to which reference has been made hereinabove. Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur. [See post, p. 706.]